Per Curiam.
We know of no authority conferred upon this court, by which it can appropriate, upon petition or motion, any part of the estate of .an infant to the payment of claims against the infant. There is no way pointed out by which the court, in such a proceeding, can acquire jurisdiction ■of the infant. No such power is conferred by statute, nor is it a part of the general equity jurisdiction of the. court. In the case of infants the statute is •explicit as to the method in which the court is to acquire jurisdiction, and this is always by the service of process upon the infant, and the appointment •of a guardian. It would therefore appear that the only way in which the appellant can recover his claim against the infant, if it is well founded, is, as was suggested by the court below, by an action. It may be true that, even .after judgment, application at the foot of the judgment may be necessary in •order that the same should be collected out of the estate of the infant; but the court, having acquired jurisdiction in the action of the infant, and having rendered judgment against it, has the power to enforce its process. We therefore concur in the views expressed by the learned court below in the opinion rendered upon the reargument, and think that the order appealed from should be affirmed, with costs.